DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment dated 6/2/2021 has been entered and considered for this Office Action.

Response to Arguments
Applicant's arguments filed 6/2/2021 have been fully considered but they are not persuasive.
Applicant argues against the modification of Mahfouz in view of the teachings of Palikaras. Applicant asserts that it is not a trivial change to adapt a general metamaterial to a metamaterial that would work coupled to an internal wall of an imaging chamber, citing the need for specialized software algorithm accounting for the shape/properties of the imaging chamber. Applicant states that Palikaras does not teach or suggest adapting the metamaterial to an internal wall of an imaging chamber, nor any specialized software algorithm to do so. In making the above assertions and statements, it appears as if Applicant is arguing that the ordinarily skilled artisan would not have been able to adapt a metamaterial that would work coupled to an internal wall of an imaging chamber.
¶ [0022], [0024], [0037]). Palikaras teaches that the metamaterial is placed between the source/antenna and the target/patient (¶ [0022], [0039], [0043]). Further Palikaras teaches that the metamaterial may be different shapes so as fit around different body parts such as the breast, etc. (¶ [0088]). In particular, Palikaras teaches at ¶ [0088]: “In embodiments especially for breast imaging, the device may be made to have the shape of a brassiere for exact fitting. Embodiments may be used for the imaging of cancerous or non-cancerous regions of the human body such as broken bones.” Since breasts are unique in shape/size from patient to patient, the aforementioned teachings of Palikaras suggests that the ordinarily skilled artisan would know how to deal with custom shapes/sizes of the metamaterial and would know how to integrate the metamaterial into the brassier (such as the one of disclosed in Mahfouz) between the breast and the source/antenna.
Otherwise, if applicant is to be believed (i.e., that the ordinarily skilled artisan would not know how to adapt a metamaterial into a microwave imaging system as particularly claimed), this raises questions as to whether the enablement requirement of §112(a) is met, particular since none of the algorithms disclosed in the Specification are specifically described as solving the aforementioned alleged problem.
Applicant’s arguments regarding the limitation of the non-rigid metamaterial is not found to be persuasive. Since both the first housing (103) of the antenna and the material (108) of Mahfouz, prior to the modification, are flexible/non-rigid (see ¶ [0054]) so as to be conformable to the shape of the breast (see Fig. 13), it would have been i.e., modifying the flexible/non-rigid material to be a metamaterial) using a non-rigid metamaterial (which are known in the art1, 2) in order to maintain the pre-existing flexibility/non-rigidity of the invention of Mahfouz in order to conform to the unique shape of the patient’s breast (i.e., breasts of different patients are different shapes/sizes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 31, 32, 37, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz, US 2013/0225988 A1 (hereinafter “Mahfouz”) in view of Palikaras et al., US 2015/0045663 A1 (hereinafter “Palikaras”), Liu et al., “Tunable meta-atom using liquid metal embedded in stretchable polymer” J. Appl. Phys. 118, 014504 (2015), Lopez et al., US 8,686,902 B2, and Haddad et al., US 2003/0018244 A1 (hereinafter “Haddad”).
Regarding claim 31, Mahfouz teaches a microwave imaging system (see Fig. 4) comprising:
an antenna system (e.g., see Figs. 12 and 13) comprising:
an antenna mount (17, Figs. 12 and 13) comprising a first housing (103, Fig. 13) at least partially defining an imaging chamber for receiving a biological target (concavity shape which receives the breast 105, Fig. 13), wherein the first housing comprises a first plurality of antenna sockets (Fig. 13 illustrates recesses in 103 in which transducers 106 are received/embedded) each arranged to receive a respective antenna (transducers 106, Fig. 13, which are antennas, ¶ [0009]) and direct the antenna into the imaging chamber; and
a material (additional liner 108, Fig. 13) coupled to an internal wall of the imaging chamber, wherein the material is non-rigid so as to substantially conform to the shape of the internal wall of the imaging chamber (see Fig. 13
a plurality of antennas (transducers 106, Fig. 13; transducers 18 and 20, Fig. 2; transmitting antennas 22 and receiving antennas 24, Fig. 4) each mounted in a respective antenna socket of the antenna mount (see Fig. 13 which illustrates each antenna (transducer 106) mounted in respective antenna socket of the antenna mount);
a microwave radiation source (alternating signal generator 34, voltage control oscillator 38, signal mixer 42, and high-gain amplifier 44 cooperate to function as a microwave radiation source by driving one or more of the transducers/antennas to function as the transmitting antennas 22, ¶ [0041]);
Although Mahfouz does not teach this material (additional liner 108) is a metamaterial, metamaterials are generally known for purposes of resonating or enhancing microwave radiation.
For example, Palikaras in the same field of endeavor (microwave antennas/imaging) teaches at ¶ [0022]:
[0022] The layer supports a planar array of first conducting elements, wherein each first conducting element has a first dimension no greater than a first wavelength of the imaging radiation. In this respect, the layer may be referred to as a supporting component. Such a component may also be referred to as a "metamaterial". The metamaterial may be arranged to resonant at a first wavelength of the imaging radiation to increase the penetration of radiation, at the first wavelength, into the target medium. In a yet further optional advancement, multiple metamaterial layers are positioned between the source and target, wherein each metamaterial is arranged to resonate at a different wavelength. Accordingly, an improved multiband system may be provided. In embodiments, the bands may at least partially overlap to provide a pseudo-broadband system.

It therefore would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the material (additional liner 108) of Mahfouz to be a metamaterial, as taught by Palikaras; and the ordinarily skilled 
Further, although Mahfouz does not teach the claimed multiplexer per se, Mahfouz does teach a selecting transducers/antennas for transmission and reception (“select one of the plurality of transducers transmits a first signal and receives a first total signal at a first position and an adjacent one of the plurality of transducers transmits a second signal and receives a second total signal at a second position” ¶ [0010]).
Further, since both the first housing of the antenna and the material, prior to the above modification, are flexible/non-rigid (see ¶ [0054]) so as to be conformable to the shape of the breast (see Fig. 13), it would have been obvious to make the above modification (i.e., modifying the flexible/non-rigid material to be a metamaterial) using a non-rigid metamaterial (which are known in the art3, 4) in order to maintain the pre-existing flexibility/non-rigidity of the invention of Mahfouz in order to conform to the unique shape of the patient’s breast (i.e., breasts of different patients are different shapes/sizes).
Haddad, at ¶ [0029], teaches a multiplexer (implied from “electronically multiplexing”) arranged to drive one antenna (e.g., 310, Fig. 3) of the plurality of antennas (the sixteen antennas shown in Fig. 3) to transmit a first microwave signal (“microwave beam”) into the imaging chamber and drive at least two other antennas (e.g., antennas 311-317, Fig. 3) of the plurality of antennas to receive microwave “projections”) related to the biological target (“patient’s head”), for the purpose of acquiring a tomographic data set of the biological target.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Mahfouz by providing a multiplexer arranged to drive one antenna of the plurality of antennas to transmit a first microwave signal into the imaging chamber and drive at least two other antenna of the plurality of antennas to receive microwave radiation, in response to the first microwave signal, from the imaging chamber to form first microwave data related to the biological target, as taught by Haddad; and the ordinarily skilled artisan would have been motivated to make this modification in order to acquire a tomographic data set of the biological target.

Regarding claim 32, Mahfouz modified by the teachings of Palikaras, Liu, Lopez, and Haddad teaches the invention of claim 31; further, Mahfouz teaches that the first microwave signal has a frequency of about 2 GHz to about 8 GHz.
MPEP 2144.05 recites in part:
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 

MPEP 2144.05 further recites:
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005) (claimed alloy held obvious over prior art alloy that taught ranges of weight percentages overlapping, and in most instances completely encompassing, claimed ranges; furthermore, narrower ranges taught by reference overlapped all but one range in claimed invention). However, if the reference’s disclosed range is so broad as to encompass a very large number of possible distinct compositions, this might present a situation analogous to the obviousness of a species when the prior art broadly discloses a genus. Id. See also In re Baird, 16 F.3d 380, 29 USPQ2d 1550 (Fed. Cir. 1994); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992); MPEP § 2144.08.

In this case the claim range (800 MHz to 4 GHz) overlaps with the range disclosed in the prior art (about 2 GHz to about 8 GHz).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Mahfouz such that the first microwave signal has a frequency in the range of 800 MHz to 4 GHz because it overlaps with the disclosed range of the prior art. The ordinarily skilled artisan would have been motivated to make this modification. The ordinarily skilled artisan would have been motivated to make this modification in order to use a frequency or range thereof that is adequately absorbed by, scattered/reflected off, and/or transmitted through the tissue in order to produce a meaningful image of the tissue.

Regarding claim 37, Mahfouz modified by the teachings of Palikaras, Liu, Lopez, and Haddad teaches the invention of claim 31; but does not teach that the multiplexer is 
Haddad teaches that the multiplexer is arranged to alternately drive each antenna as a transmitter whilst the other antenna are driven as receivers to collect a plurality of microwave data related to the biological target (“The tomographic data set is generated by electronically multiplexing the transmitters and receivers such that "projections" of the sample (patient's head) are acquired from several angles about the (virtual) axis of rotation 306. This is done by sequentially using one antenna (e.g., antenna 310) to transmit a pulse while the group of (in this case seven) antennas (311-317), across from it are used to receive portions of the transmitted wavefront. Once each antenna in the circle has been used as a transmitter, the full set of projections will have been recorded.” ¶ [0029]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Mahfouz such that the multiplexer is arranged to alternately drive each antenna as a transmitter whilst the other antenna are driven as receivers to collect a plurality of microwave data related to the biological target, as taught by Haddad; and the ordinarily skilled artisan would have been motivated to make this modification in order to acquire a full set of projections from different angles for a tomographic data set of the biological target.

Regarding claim 40, Mahfouz modified by the teachings of Palikaras, Liu, Lopez, and Haddad teaches the invention of claim 31. Although Mahfouz teaches a processor computer 66 which comprises a CPU 76, Figs. 4 and 5) arrange to perform microwave imaging of the biological target based on the received microwave data (see ¶ [0042]-[0047]; particularly: “Alternatively, or additionally, the signals may be transferred to a computer 66, such as by a USB2.0 (not shown) or wirelessly-transmitted using BLUETOOTH (Bluetooth Special Interest Group, Kirkland, Wash.) or any other robust data transfer protocol as is well known in the art, where the signal may be reconstructed (Block 68)” ¶ [0042]; “With reference to FIG. 5, the details of the computer 66 for operating the transducers 18, 20 (FIG. 2) and/or reconstructing the images from the acquired microwave signals is described” ¶ [0043]), Mahfouz does not teach performing microwave tomography per se.
Haddad teaches a processor (processor 808, Fig. 8) arranged to perform microwave tomography of the biological target based on the received microwave data (¶ [0025], [0029], [0033], [0035], [0036], and [0072]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Mahfouz by providing a processor arranged to perform microwave tomography of the biological target based on received microwave data, as taught by Haddad; and the ordinarily skilled artisan would have been motivated to make this modification in order to produce a tomographic image of the biological tissue in order to observe internal structures and/or internal physiology of the patient in an in vivo manner.

Claim 33-36 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Mahfouz in view of Palikaras, Liu, Lopez, and Haddad as applied to claim 31 above, and further in view of Shao et al., US 9,504,404 B1 (hereinafter “Shao”).
Regarding claims 33-35 and 38, Mahfouz modified by the teachings of Palikaras, Liu, Lopez, and Haddad teaches the invention of claim 31; but does not teach a motor; and a motor controller arranged to rotate the first housing by no more than 180 degrees and provide linear translation of the first housing, a synchronization subsystem arranged such that, after rotation of the first housing, a second microwave signal, having a frequency in the range of 800 MHz to 4 GHz is transmitted into the imaging chamber by one antenna of the plurality of antennas and at least two other antennas of the plurality of antennas receive microwave radiation, in response to the second microwave signal, from the imaging chamber to form second microwave data related to the biological target, wherein the first housing is rotate between each transmission of a microwave signal.
Shao teaches a motor; and a motor controller arranged to rotate the first housing by no more than 180 degrees and provide linear translation of the first housing, a synchronization subsystem arranged such that, after rotation of the first housing, a second microwave signal, having a frequency in the range of 1 to 2 GHz (which reads on 800 MHz to 4 GHz) is transmitted into the imaging chamber by one antenna of the plurality of antennas and at least two other antennas of the plurality of antennas receive microwave radiation, in response to the second microwave signal, from the imaging chamber to form second microwave data related to the biological target, wherein the first housing is rotate between each transmission of a microwave signal (implied by rotating the array 200 clockwise or counter-clockwise to change the polarization, which allows collecting more data and improves image quality, col. 4, lines 52-56; col. 8, lines 33-35).
It would have been obvious to one having ordinary skill in the art to further modify the modified invention of Mahfouz by providing a motor; and a motor controller arranged to rotate the first housing by no more than 180 degrees and provide linear translation of the first housing, a synchronization subsystem arranged such that, after rotation of the first housing, a second microwave signal, having a frequency in the range of 1 to 2 GHz (which reads on 800 MHz to 4 GHz) is transmitted into the imaging chamber by one antenna of the plurality of antennas and at least two other antennas of the plurality of antennas receive microwave radiation, in response to the second microwave signal, from the imaging chamber to form second microwave data related to the biological target, wherein the first housing is rotate between each transmission of a microwave signal, as taught by Shao; and the ordinarily skilled artisan would have been motivated to make this modification in order to collect more data and improve image quality.

Regarding claim 36, Mahfouz modified by the teachings of Palikaras, Liu, Lopez Haddad, and Shao teaches the invention of claim 33; but does not teach that the first microwave signal has a different frequency to the second microwave signal.
Shao teaches the first microwave signal has a different frequency to the second microwave signal (col. 8, lines 45-48).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify the modified invention of Mahfouz such that the first microwave signal has a different frequency to the second .

Allowable Subject Matter
Claims 41, 43, and 44 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 41, 43, and 44 were previously indicated as allowable if amended to overcome the §112(b) rejection and to include all the limitations of the base claim and any intervening claims. These claims have been amended as such, and therefore are allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN T. SAKAMOTO whose telephone number is (571)272-4958.  The examiner can normally be reached on Monday - Friday, ~9AM-5PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH M. RAYMOND can be reached on (571) 270-1790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COLIN T. SAKAMOTO/Examiner, Art Unit 3793                                                                                                                                                                                                        
/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See Liu et al., “Tunable meta-atom using liquid metal embedded in stretchable polymer” J. Appl. Phys. 118, 014504 (2015)
        
        2 Lopez et al., US 8,686,902 B2
        3 See Liu et al., “Tunable meta-atom using liquid metal embedded in stretchable polymer” J. Appl. Phys. 118, 014504 (2015)
        
        4 Lopez et al., US 8,686,902 B2